DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 15 recite, “the external recessed surface portion is aligned with an open surface extending through the female piece to form an opening extending through the detachable hose coupling”. However, it is not clear which detachable hose coupling, male or female, has the opening.
	 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Note, the staple is claimed in combination with elements recited in claims 1-20.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6290263, Murken.
	In regards to claim 1, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses a connection, comprising: a male piece of a detachable hose coupling (28) configured to permit insertion into a female piece of the detachable hose coupling (12), wherein the male piece includes: a longitudinal axial open area extending through the male piece to permit a fluid to be communicated through the male piece, and an external recessed surface portion (42), wherein, when the male piece is inserted into the female piece, the external recessed surface portion is aligned with an open surface (14) extending through the female piece to form an opening extending through the detachable hose coupling, wherein the opening is configured to allow a leg of a staple (50”b) to be inserted through the opening to couple the male piece and the female piece together, and wherein the external recessed surface portion forms a cavity (one side of 70) under a portion of the leg of the staple to prevent an edge of the leg of the staple from contacting the external recessed surface portion when the leg of the staple extends through the opening to couple the male piece and the female piece together.
	In regards to claim 2, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses the external recessed surface portion forms another cavity (other side of 70) under another portion of the leg of the staple to prevent another edge of the leg of the staple from contacting the external recessed surface portion when the 
In regards to claim 3, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses the external recessed surface portion is configured to allow only a center portion of the leg of the staple to contact the external recessed surface portion when the leg of the staple extends through the opening to couple the male piece and the female piece together.
	In regards to claim 4, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses a profile of the external recessed surface portion comprises a W-shaped profile.
	In regards to claim 5, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses the cavity formed under the portion of the leg of the staple extends along one-third of a width of the leg of the staple.
	In regards to claim 6, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses a portion of the leg of the staple contacting the external recessed surface portion retains the leg of the staple within the opening when the fluid is communicated through the male piece.
	In regards to claim 7, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses the detachable hose coupling comprises a staple-lock hydraulic coupling.
	In regards to claim 8, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses a male piece of a coupling device, comprising: a cylindrical body having an interior surface and an exterior surface, wherein the interior surface 
	In regards to claim 9, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses the external recessed surface portion forms a first cavity to prevent the edge of the leg of the staple from contacting the external recessed surface portion when the leg of the staple is inserted into the external recessed surface portion.
	In regards to claim 10, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses the external recessed surface portion forms a second cavity to prevent another edge of the leg of the staple from contacting the external recessed surface portion when the leg of the staple is inserted into the external recessed surface portion.
	In regards to claim 11, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses the first cavity extends along one-third of a width of the leg of the staple.
	In regards to claim 12, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses the external recessed surface portion is configured to allow only a center portion of the leg of the staple to contact the external recessed surface portion when the leg of the staple is inserted into the external recessed surface portion.

	In regards to claim 14, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses the male piece is part of a staple-lock hydraulic coupling.
	In regards to claim 15, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses a detachable hose coupling, comprising: a male piece configured to permit insertion into a female piece of the detachable hose coupling, wherein the male piece includes: a longitudinal axial open surface extending through the male piece to permit a fluid to be communicated through the male piece, and an external recessed surface portion, wherein, when the male piece is inserted into the female piece, the external recessed surface portion is aligned with an open surface extending through the female piece to form an opening extending through the detachable hose coupling, wherein the opening is configured to allow a leg of a staple to be inserted through the opening to couple the male piece and the female piece together, and wherein the external recessed surface portion forms a recessed area under a portion of the leg of the staple to prevent a first edge of the leg of the staple from contacting the external recessed surface portion when the leg of the staple extends through the opening to couple the male piece and the female piece together.
	In regards to claim 16, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses the external recessed surface portion forms another recessed area under another portion of the leg of the staple to 
	In regards to claim 17, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses a center portion of the external recessed surface portion is configured to allow only a center portion of the leg of the staple to contact the external recessed surface portion when the leg of the staple extends through the opening.
	In regards to claim 18, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses a profile of the external recessed surface portion comprises a W-shaped profile.
	In regards to claim 19, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses the recessed area formed under the portion of the leg of the staple extends along one-third of a width of the external recessed surface portion.
In regards to claim 20, in Figures 1b and 5b along with paragraphs detailing said figures, Murken discloses a center portion of the leg of the staple contacting the external recessed surface portion is configured to retain the leg of the staple within the opening when the fluid is communicated through the male piece.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6095570 illustrates an external recessed surface portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679